DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CA on 03/09/2018. It is noted, however, that applicant has not filed a certified copy of the 2997886 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton (US 8,056,358).
	Regarding claim 1, Shelton discloses  a removable reservoir water dispensing system, comprising: a water dispenser body 11; a built-in water reservoir 20 housed in the water dispenser body 11 (see figs. 1 and 3), the built-in water reservoir 20 having a  the water supply inlet 19 from the removable water reservoir 18 terminates in proximity (nearness) with the bottom of the built-in water reservoir 20. With respect to the limitation “in proximity”, it is noted that the term “proximity” is relative, the inlet of the water supply of Shelton may be considered in proximity or nearness to the bottom of the reservoir 20, i.e. being more proximate to the bottom of the reservoir 20 than surface 25, or the first end of drain pipe 35 (see marked-up fig. 3). Furthermore, with respect to the functional language of “such that water newly received from the removable reservoir is forced to migrate up from the bottom of the built-in water reservoir before reaching the first end of the drainage pipe”, it is noted that the Shelton inlet of the water supply “terminates in 


    PNG
    media_image1.png
    711
    811
    media_image1.png
    Greyscale


Marked-up Fig. 3
. 
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that Shelton fails to disclose where the water supply inlet from the removable water reservoir terminates in proximity with the bottom of the built-in water reservoir, it is noted that Shelton discloses wherein the water supply inlet 19 from the removable water reservoir 18 terminates in proximity (nearness) with the bottom of the built-in water reservoir 20 (see marked-up fig. 3). With respect to the limitation “in proximity”, it is noted that the term “proximity” is relative, the inlet of the water supply of Shelton may be considered in proximity or nearness to the bottom of the reservoir 20, i.e. being more proximate to the bottom of the reservoir 20 than surface 25, or even viewed as being proximate to the bottom, in reference to the first end of drain pipe 35 (see marked-up fig. 3).
	In response to applicant’s argument that the water newly received from the replaceable water reservoir of Shelton through the water supply inlet will not migrate up from the bottom of the built-in reservoir but move to the first end of the drainage pipe 35 transversely and directly, it is noted that there is a recognizable difference between the location of the water supply inlet termination point and first end of the drain pipe (see marked-up fig. 3). Thus, the newly received water would not move transversely, but rather in an upward direction to reach the first end of the drain pipe after being received from the water supply inlet point of termination (see marked-up fig. 3).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        



/Vishal Pancholi/Primary Examiner, Art Unit 3754